DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
This action is responsive to the following communications: the application filed September 27, 2021; the Information Disclosure Statements (IDSs) filed September 27, 2019 and January 21, 2020; the Response to Restriction Requirement filed March 23, 2021; and the Supplemental Response filed March 25, 2021.

Claims 1-15 and 21-25 are pending in the application.  Claims 1 and 9 are independent claims.

Information Disclosure Statement
Acknowledgement is made of Applicant’s IDS submitted on September 27, 2019 and January 21, 2020.  The IDS submissions of September 27, 2019 are in compliance 

Election/Restrictions
Applicant’s election of Invention I, claims 1-8 and 9-15 in the reply filed on March 23, 20221 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-15 and 21-25 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claims 1-15 and 21-25, claims 1 and 9 recite the limitations “higher performance thermal interface material (TIM)” and “lower performance thermal interface material (TIM).”  The terms “higher” and “lower” are relative terms that render the claim 

Regarding claims 1-15 and 21-25, claims 1 and 9 recite the limitations “higher performance thermal interface material (TIM)” and “lower performance thermal interface material (TIM).”  The term “performance” is a subjective term that render the claim indefinite.  The terms "performance” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The term “performance” could be interpreted to refer to the amount or heat the material can transfer (“higher performance” could mean more heat transfer where more transfer is desired or less heat transfer where less heat is desired by someone) or the ease by which the material could be processed into a device. In the interest of compact prosecution, the terms have been interpreted as “a first TIM” and “a second TIM having a higher treat transfer coefficient than the first TIM.”  However, clarification and/or correction are required.  Claims 2-8, 10-15, and 21-29 are rejected as they depend from claim and/or as they include the objectionable terminology.

Regarding claim 5, claim 5 recites the limitation “thin rail.”  The term “thin” is a relative term that renders the claim indefinite.  The term "thin" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In the interest of compact prosecution, the terms have been interpreted as “a rail.”  However, clarification and/or correction are required.
  
Regarding claim 6, claim 6 recites the limitation “the dispensable.”  There is insufficient antecedent basis for this limitation in the claim.  In the interest of compact prosecution, the term has been interpreted as “a dispensable.”  However, clarification and/or correction are required.  

Regarding claims 21-25 and 21-25, claims 21-25 should apparently be amended to refer to “A method” in order to conform to claim 1 from which they depend.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-8 and 21-25 are rejected under 35 U.S.C. 103 as unpatentable over U.S. Published Patent Application No. 20140164402 A1 to Yoshimura (referred to hereafter as “Yoshimura”) in view of U.S. Patent No. 8,232,636 B2 to Humenik et al. (referred to hereafter as “Humenik”)

Regarding claim 1, Yoshimura teaches a method of forming a thermal interface comprising the steps of: selectively metallizing {“Sn” (paragraph [0073])} a backside of a semiconductor chip (chip) {12} to form one or more metallized layers {23} on one or more hot spot regions of the chip, a connection side of the chip {bottom in Figure  2, for example} electrically and physically connected to a chip carrier {13} by one or more electrical connections {17}; placing a higher performance thermal interface material (TIM) {20} on the metallized layers, selectively metalizing {see the metallization 37 in Figure 8} an underside of a lid {14C} in one or more metalized lid locations, each of the metalized lid locations corresponding to one of the high-performance TIMs {20}, the lid having one or more feet {the feet of 14A extending downward and contacting 13} protruding from the underside of the lid to create a chip region {cavity 19} on the underside of the lid; and assembling the lid {14A} over the backside of the chip {12} to 

Yoshimura does not appear to explicitly describe a lid adhesive between the feet and chip carrier. Humenik shows that it was well known to provide such a lid adhesive {Humenik 71} between feet {see the feet of 41 connected to 71 at their bottom surfaces} and chip carrier {21}.  It would have been obvious to one of ordinary skill in the art to provide such lid adhesive with the Yoshimura in order to keep the Yoshimura feet attached to the carrier.

Regarding claim 2 (that depends from claim 1), Humenik teaches the step of injecting the lower performance TIM {111, 112} into the chip region through injection holes {81, 91} in the lid after assembling the lid {column 4, lines 18-20}.  It would have been obvious to one of ordinary skill in the art to combine the Humenik injection procedure with the Yoshimura device in order to ensure a full fill of the lower performance TIM in the Yoshimura device.

Regarding claim 3 (that depends from claim 1), Yoshimura teaches the step of placing the lower performance TIM {21} on the backside of the chip {12} prior to assembling the lid {14A; “the resin material 21 may be temporarily fixed to the metal 

Regarding claim 4 (that depends from claim 3), Yoshimura teaches the lower performance TIM {21} is placed between backside of the chip {12} and the lid {14C} by performing the following steps: dispensing the lower performance TIM {21} on the backside of the chip {see the TIM 21 on the backside of 12}; compressing the lower performance TIM {21} to fill one or more volume spaces {the space filled by 21} above the backside of the chip {12}.  It would have been obvious to one of ordinary skill in the art to remove excess TIM 21 from the device and thus obvious to blade the lower performance TIM to remove the lower performance TIM from the higher performance TIM.

Regarding claim 5 (that depends from claim 3), Yoshimura teaches the higher performance TIMs {20} each comprise a thin rail structure {TIMs 20 have a rail shape} and the lower performance TIM {21} is placed between backside of the chip {12} and the lid {14C} by performing the following steps: dispensing the lower performance TIM {21} on the backside of the chip {see the TIM 21 on the backside of the chip}; and forcing the lid {14C} on the thin rail structures {21} to perform the steps of: compressing the lower performance TIM {21} to fill one or more volume spaces above the backside of the chip {see the TIM 21 filling the spaces above the backside of 12}; bending the thin rail structures to prevent the lower performance TIM from flowing on the higher performance TIM {“easily bend” (paragraph [0099])}; and bending the thin rail structures 
With the combination, with Humenik, the process would include dispensing the lid adhesive on one or more of the chip carrier and the foot of the lid.

Regarding claim 6 (that depends from claim 1), Yoshimura teaches the dispensable, lower performance TIM {21} is one of the following materials: a polymer paste, a polymer gel {“resin material 21 fills the gaps…” (paragraph [0062])}, a polymer grease, a low viscosity grease, a liquid metal, and Indium-Gallium.

Regarding claim 7 (that depends from claim 1), while Yoshimura teaches the higher performance TIM {20} is copper and does not explicitly describe using one or more of the following: a solder, Indium, Tin-silver, and Lead-Tin, it would have been obvious to one of ordinary skill in the art to substitute such known TIMs {see Humenik column 3, lines 33-36} for the Yoshimura TIM 20 as the substitution of one known element for another that yields predictable results to one of ordinary skill in the art would have been obvious.  

Regarding claim 8 (that depends from claim 1), Yoshimura does not appear to explicitly describe the step of curing the thermal interface at between 105 and 225 degrees Celsius for between 1 and 4 hours. However, routine experimentation to determine effective and/or optimal ranges of curing conditions, including conditions in the claimed range, would have been obvious to one of ordinary skill in the art.

Regarding claim 21 (that depends from claim 1), Yoshimura teaches the metallized layers are between 3 Angstroms and 3 micrometers thick {3 micrometers; paragraph [0073]}.

Regarding claim 22 (that depends from claim 1), Yoshimura teaches a lower performance TIM {20} disposed within and filling the chip region {12} and surrounding the higher performance TIM {21}.

Regarding claim 23 (that depends from claim 1), Yoshimura teaches higher performance TIM has a higher performance TIM thickness between 25 microns to 300 microns {30 to 100 micrometers; paragraph [0072]}.

Regarding claim 24 (that depends from claim 1), Yoshimura teaches higher performance TIM {20} is a metal TIM {copper; paragraph [0059]} including a metal preform and a wire {posts 20 are wire shaped}.

Regarding claim 25 (that depends from claim 1), Yoshimura teaches the metallized layers {22} on one or more hot spot regions of the chip are made of successive layers of materials such as chromium (Cr), Titanium (Ti), copper (Cu), nickel (Ni) and gold (Au) {“Cu” (paragraph [0081])}.


Allowable Subject Matter

Claims 9-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter: the art of record, including Yoshimura and Humenik, does not show the claimed method of forming a heat conductive combination of thermal interface materials (TLMs) including placing a higher performance TIM on metallized hot spots and a lower performance TIM on a backside of a chip not on the metallized hot spot by: patterning a first solid TIM material over the back side of the chip, the first solid TIM material having one or more cut outs, the cut outs being positioned over one or more first regions of the chip so that the first regions are not covered by the first solid TIM material; placing a pre-formed shape of second solid TIM material into each of one or more of the cut outs, the pre-formed shape of the second solid TIM material filling the respective cut out; selectively metalizing an underside of a lid in one or more metalized lid locations, each of the metalized lid locations corresponding to one of the hot spots on the chip.

Conclusion
The additional cited references appear to be relevant to the present disclosure.  For example, U.S. Published Patent Application No. 20200373220 A1 to Chan Arguedas et al. shows IC packages with TIMs with different material compositions.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached at (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Robert K Carpenter/Primary Examiner, Art Unit 2826